
	

116 HR 367 IH: Pay Our Coast Guard Parity Act of 2019
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 367
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2019
			Mr. DeFazio (for himself, Mr. Mast, Mr. Thompson of Mississippi, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		Making appropriations for Coast Guard pay in the event an appropriations Act expires before the
			 enactment of a new appropriations Act.
	
	
 1.Short titleThis Act may be cited as the Pay Our Coast Guard Parity Act of 2019. 2.Appropriations for the Coast GuardThere are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for any period during fiscal year 2019 during which interim or full-year appropriations for the Coast Guard are not in effect—
 (1)such sums as are necessary to provide pay and allowances to members of the Coast Guard (as described in section 1 of title 14, United States Code), including the reserve component thereof, who perform active service or inactive-duty training during such period;
 (2)such sums as are necessary to provide pay and allowances to civilian employees of the Coast Guard; (3)such sums as are necessary to provide pay and allowances to contractors of the Coast Guard;
 (4)such sums as are necessary for— (A)the payment of a death gratuity under sections 1475 through 1477 and 1489 of title 10, United States Code, with respect to members of the Coast Guard;
 (B)the payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code, with respect to members of the Coast Guard; and
 (C)the temporary continuation of a basic allowance of housing for dependents of members of the Coast Guard dying on active duty, as authorized by section 403(l) of title 37, United States Code; and
 (5)such sums as are necessary to provide for Coast Guard retired pay, including such payments as are described in the provision regarding Coast Guard retired pay in title II of division F of the Consolidated Appropriations Act, 2018 (Public Law 115–141; 132 Stat. 348).
 3.TerminationAppropriations and funds made available and authority granted for any purpose under section 2 shall be available for such purpose until whichever of the following first occurs:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for such purpose. (2)The enactment into law of the applicable regular or continuing appropriations resolution or other Act without any appropriation for such purpose.
			4.Compensation for lapse in appropriations
 (a)Furloughed employeesCivilian employees of the Coast Guard furloughed as a result of a lapse in appropriations beginning on or about December 22, 2018, and ending on the date of the enactment of this Act shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable.
 (b)AuthorityAll obligations incurred in anticipation of the appropriations made and authority granted by this Act for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government functions, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this Act.
			
